J-S39031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    COMAR STANLEY                                   :
                                                    :
                       Appellant                    :   No. 101 EDA 2020

              Appeal from the PCRA Order Entered June 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000210-2016,
                           CP-51-CR-0000211-2016


BEFORE: LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED SEPTEMBER 8, 2020

        Comar Stanley (Stanley) appeals from the purported order entered in

the Court of Common Pleas of Philadelphia County (PCRA court) dismissing

his timely first petition filed pursuant to the Post-Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. We quash this appeal.

                                               I.

        On March 1, 2017, Stanley entered a negotiated guilty plea to two

counts of aggravated assault, conspiracy and two counts each of firearms not

to be carried without a license and person not to possess a firearm.1 The


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2702, 903, 6106 and 6105, respectively.
J-S39031-20


conviction stems from Stanley’s involvement in two gang-related shootings in

April 2015.    In the first incident, Stanley approached a home and fired a

revolver into it three times.    During the second incident, Stanley directed

another individual to fire a gun at an occupied parked vehicle. On the same

day Stanley entered the plea, the trial court sentenced him to an aggregate

term of not less than three-and-one-half nor more than seven years’

imprisonment, followed by seven years of probation. Stanley did not file a

direct appeal.

        On April 2, 2018, Stanley filed the instant, timely PCRA petition raising

claims of ineffective assistance of plea counsel to which the Commonwealth

filed a response. On May 20, 2019, the PCRA court issued notice of its intent

to dismiss the petition. See Pa.R.A.P. 907(1). The court’s docket includes a

June 24, 2019 entry formally denying the PCRA petition.         However, “a full

review of the record indicates that, due to administrative error, no order

denying [Stanley’s] PCRA petition was generated on June 24, 2019.”

(PCRA Court Opinion, 1/23/20, at 2) (emphasis added). Stanley filed a notice

of appeal on December 3, 2019. The PCRA court issued an opinion on January

23, 2010, in which it requests remand of the case for formal disposition. (See

id.).




                                       -2-
J-S39031-20


                                               II.

       We first address whether this appeal is properly before us, in light of the

PCRA court’s statement that no final order was generated.2                In general,

appeals are properly taken only from final orders. See Pa.R.A.P. 341(a); see

also Commonwealth v. Ivy, 146 A.3d 241, 257 (Pa. Super. 2016) (stating

long-standing rule of American jurisprudence that, except in extraordinary

circumstances, an appeal may be taken only from a final order of court).

       Pennsylvania Rule of Criminal Procedure 910 governs PCRA appeals and

provides:     “An order granting, denying, dismissing, or otherwise finally

disposing of a petition for post-conviction collateral relief shall constitute a

final order for purposes of appeal.”            Pa.R.Crim.P. 910.   Rule 907 similarly

provides:

       (4) When the petition is dismissed without a hearing, the judge
       promptly shall issue an order to that effect and shall advise
       the defendant by certified mail, return receipt requested, of the
       right to appeal from the final order disposing of the petition and
       of the time limits within which the appeal must be filed. The order
       shall be filed and served as provided in Rule 114. [(relating to the
       filing and service of court orders)].

Pa.R.Crim.P. 907(4)(emphases added).

       Instantly, the PCRA court, the Commonwealth and Stanley acknowledge

that the court did not issue an order formally dismissing Stanley’s PCRA


____________________________________________


2 Because this issue presents a question of law regarding the application of
procedural rules relating to appeals, our scope of review is plenary and the
standard of review is de novo. See Commonwealth v. Williams, 106 A.3d
583, 587 (Pa. 2014).

                                           -3-
J-S39031-20


petition in accordance with Rule 907 despite the docket entry indicating

otherwise. Because no order was ever entered, there was no order from which

to take an appeal. Accordingly, because there is no appeal before use, we

lack jurisdiction over this appeal. We are, therefore, constrained to quash the

appeal and remand the matter to the PCRA court to enter a final order.

      Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/08/2020




                                     -4-